Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the amendment from 12/18/2020 and Terminal Disclaimer filed on 12/28/2020:
Claims 1-20 have been examined.
Claims 1-20 have been allowed.

Response to Amendment
Claim Interpretation
1.	Applicant appears not to argue, in remarks filed on 12/18/2020, the claim interpretation (invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations in claims 1, 7, 9, 15 and 17) from the previous office action.

Claim Rejections - 35 USC § 112
1.	Applicant’s arguments have overcome the 112(b) or 112 2nd paragraph rejections to claims 1-20 from the previous Office Action.
	
Double Patenting
1.	Applicant’s Terminal Disclaimer from 12/28/2020 has overcome the nonstatutory double patenting rejections to claims 1-20 from the previous Office Action.


ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance:
In performing prior search, during examining a/n 15/691,600 (now U.S. Patent No. 10281290B2) and following search, during examining the instant application, the examiner was able to find the closest prior art of record, which is O'Mahony (U.S. Patent No. 10281290B2), Netzer (Pub. No.: US 2016/0129787A1) and Thakur (Pub. No.: US 2016/0225255A1) taken either individually or in combination 

In regards to claims 1-20, O'Mahony (U.S. Patent No. 10281290B2), Netzer (Pub. No.: US 2016/0129787A1) and Thakur (Pub. No.: US 2016/0225255A1) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s):
generating, for each zone in the set of zones, a zone score based at least in part on the determined wait time for the zone;
modifying a user interface of the provider device to display the generated zone scores.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YURI KAN, P.E./Primary Examiner, Art Unit 3662